DETAILED ACTION
This Office Action is in response to RCE filed on 6/10/22 and Amendment filed on 4/28/22.
Claims ----1-7, 9-18, and 20-25 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/10/22 has been entered.

Response to Arguments
Applicant’s arguments, see page 10, filed amendment to claims 1, 11, and 22-25, with respect to the rejection(s) of claim(s) ----1-7, 9-18, and 20-25  under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nimchuk (US20180081374A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Emory et al. US PG Publication 20160011001 (hereinafter Emory) in view of Nimchuk et al. US PG Publication 20180080777 (hereinafter Nimchuk), Kawasaki US PG Publication 20030167120 (hereinafter Kawasaki) and Nimchuk (US20180081374A1) (hereinafter Nimchuk’374). 
	Emory, Nimchuk, and Kawasaki were cited in a previous Office action.

Regarding claim 1, Emory discloses:
A computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules without generating or displaying a navigation route based on the locations, comprising: [[Emory, Para. 11] “FIG. 1 is a schematic diagram of a system including a mobile computing device, located on a vehicle, including an integrated HOS and navigation module that may reroute a vehicle, in real-time, to a new stopping point based on traffic and road conditions and an available amount of remaining hours of service or work”]
calculating, by one or more processors, an amount of time that a driver has driven a vehicle; [[Emory, Para. 18, Para. 27, Para. 35, Para. 38, Para. 42] “For example, in an aspect, the driver may toggle on-screen inputs to start countdown timers on the navigation/HOS module to calculate the driver's remaining work hours and/or driving hours...When the driver presses a button on the navigation/HOS module (e.g., a button labeled “Start Work Hours”), the navigation/HOS module may count down the available work hours for the driver (i.e. based on an amount of time that a driver has driven the vehicle). The navigation/HOS module may also utilize GPS data to determine when the vehicle is in motion or above a threshold speed…indicating that the driver is driving. If the vehicle is above a threshold speed, the navigation/HOS module may start a drive-time countdown timer that tracks the driver's remaining driving hours,” wherein by calculating the driver’s remaining driving hours via a countdown commencing when it is indicated that the driver has started driving, the amount of time that a driver has driven is inherently calculated; also see [0027] “In an aspect, navigation/HOS module 107A may be first configured to track a passage of time since vehicle 104 starts moving for the day (i.e. a passage of time since a driver starts driving a vehicle);” also see [0035] “…when vehicle 104 is en route to the new stopping point 154, navigation/HOS module 107A may be configured to further modify the location of the new stopping point…based on periodically re-running the above analysis (e.g., after a certain amount of time, or after a certain number of miles have been driven);” also see [0038] “In one implementation, navigation/HOS module 107A may be defined as one or more hardware modules within processor 132A for carrying out one or more of the actions described herein;” also see [0042] “For example, HOS module 310 may be configured to calculate and store data related to the driver's driving requirements and driving history, e.g.,…the time elapsed since vehicle started, remaining hours of driving 144 and remaining hours of work 146 and corresponding countdown timers for each, etc.”]
comparing, by the one or more processors, the amount of time that the driver has driven the vehicle to one or more HOS rules; [[Emory, Para. 27, Para. 42] “The remaining hours of driving 144 may be calculated by subtracting the passage of time from the driver's maximum driving hours for the day. Similarly, the remaining hours of working 146 may be calculated by subtracting the passage of time from when the driver indicated that they started working from the driver's maximum working hours,” wherein it is interpreted that the subtraction quantifies a comparison of the amount of time that the driver has driven to the maximum driving hours stored in the HOS module 310; also see [0042] “For example, HOS module 310 may be configured to calculate and store data related to the driver's driving requirements (i.e. HOS rules) and driving history, e.g., the maximum hours of service/driving per day of the driver…HOS module 310 and HOS manager module 314 monitor compliance of a driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period.” ]
determining, by the one or more processors, responsive to comparing the amount of time that the driver has driven the vehicle to the one or more HOS rules, a remaining amount of time that the driver can drive the vehicle before violating the one or more HOS rules; [[Emory, Para. 27, Para. 38, Para. 42]  “At any time when vehicle 104 is en route to the destination, navigation/HOS module 107A may be configured to determine HOS information, including remaining hours of driving 144 and/or remaining hours of work 146 available for the current day for the driver of vehicle 104. In an aspect, navigation/HOS module 107A may be first configured to track a passage of time since vehicle 104 starts moving for the day. The remaining hours of driving 144 may be calculated by subtracting the passage of time from the driver's maximum driving hours for the day. Similarly, the remaining hours of working 146 may be calculated by subtracting the passage of time from when the driver indicated that they started working from the driver's maximum working hours;” also see [0038] “In one implementation, navigation/HOS module 107A may be defined as one or more hardware modules within processor 132A for carrying out one or more of the actions described herein;” also see [0042] “For example, HOS module 310 may be configured to calculate and store data related to the driver's driving requirements (i.e. HOS rules) and driving history, e.g., the maximum hours of service/driving per day of the driver…HOS module 310 and HOS manager module 314 monitor compliance of a driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period”]
But Emory does not explicitly teach accessing, by the one or more processors, a listing of rest stops and respective locations associated with each rest stop of the listing of rest stops; identifying, by the one or more processors, one or more rest stops, of the listing of rest stops, associated with locations that the driver is predicted to reach within the remaining amount of time, without generating or displaying a navigation route based on the identified rest stops;; and displaying, by the one or more processors, the identified rest stops via a map view of a user interface display.
However, Nimchuk teaches:
accessing, by the one or more processors, a listing of rest stops and respective locations associated with each rest stop of the listing of rest stops; [[Nimchuk, Para. 37, Para. 40, Para. 26, Para. 50, Para. 51, Fig. 1] “The CPU 142 also runs software or executes code in computer readable media to provide a map/route generator 150 and a fuel stop optimization module 154…The fuel stop optimization module 154 may use (i.e. access) data from a fuel stop database 156 provided by server 155 to generate a set of optimized fuel stops along the route…;” also see [0040] “The set of alternative stops 136 may be selected from fuel stops and rest stops in databases 156 and 159 that are determined to be viable” wherein it is interpreted that the databases must be accessed in order for data within them to be selected; also see [0026] “Viable alternatives to the optimized trip plan stops are provided to the driver…along with some level of decision making support information (e.g., time and/or distance variance from the original trip plan, location-specific amenities at the stop (such as showers, parking spaces, user-based ratings of the stop and/or its facilities, and the like),” wherein it is interpreted that in order to provide a stop’s distance variance from the original trip plan, locations associated with each rest stop of the listing of rest stops must be accessed in the data; also see [0050] “To determine the optimal fuel stop(s)…a fuel stop optimization module…compares the planned route path with potential fuel locations. The module then optimizes an overall fuel plan…based off of a combination of distance along the route path, potential fuel location variance from the route path…;” also see [0051] “To determine the optimal rest stop(s), a trip optimization tool…may use ETA and PTA algorithms…along with routing, distance, and location…to identify when and where rest breaks can most optimally be inserted into the route. The general method involves…identifying the optimal location that should be used to meet the rest break requirement. This involves comparing potential locations' off route distance versus travel time variance…;” also see Fig. 1, Fuel Stop Database 156 and Rest Stop Database 159]
identifying, by the one or more processors, one or more rest stops, of the listing of rest stops, associated with locations that the driver is predicted to reach within the remaining amount of time; [[Nimchuk, Para. 40, Para. 51, Para. 107, Para. 108] “The set of alternative stops 136 may be selected (i.e. identified) from fuel stops and rest stops in databases 156 and 159 that are determined to be viable based on the work stops 194, to, in some cases, match preferences 191, 192 of the driver 108…and the driver's hours of service 190 to satisfy current regulations of the country in which the trip is occurring;” also see [0051] “The general method involves an iterative process of comparing the combined driving and non-driving time (including time affecting modifiers such as historical traffic or estimated dwell time) to each stop against the assigned driver's remaining HOS time;” also see [107] “…a system or service is provided for dynamic integration of hours of service with a navigation system associated with a vehicle. The system includes: …(d) a service that updates the trip plan and a navigation route to include a replacement rest stop that is predicted to be reachable within remaining hours of service for the operator or the driver of the vehicle…;” also see [108] “the system may include a service generating a set of alternative rest stops that are valid within the remaining HOS for the operator or the driver of the vehicle...”] and 
displaying, by the one or more processors, the identified rest stops via [[a map view of ]] a user interface display[[Nimchuk, Para. 12, Para. 13, Para. 84, Para. 85, Para. 48, Fig. 2 and Fig. 7] “…the service generating the set of non-work stops such as, but not limited to, rest stops further generates a set of alternate rest stops for the base route based on the HOS status for the driver, and the set of alternate rest stops are provided with the trip plan to the device operable by the driver for display in the GUI;” also see [0013] “…the set of alternate fuel stops are provided with the trip plan to the device operable by the driver for display in the GUI…;” also see [0084] “FIG. 7 illustrates a series 700 of screen shots 710, 720, 730 that may be provided to a driver during planning or execution stages of a trip plan by a transportation management system of the present description;” also see [0085] “the driver's-side app may respond by updating the GUI as shown with screen shot 720 to show details of the optimized or system-selected rest stop along with a set of alternate but still viable rest stops/locations that may be chosen by the driver…;” also see [0048] “…method 200 next involves generating a set of alternative fuel stops for the present trip plan…In step 246, these alternative fuel stops are provided or displayed (e.g., via a GUI in the driver's device) to the driver along with the optimized fuel stops. The driver is able to select one or more of these alternative fuel stops or to accept the original or optimized fuel stops;” also see Fig. 2 and Fig. 7. Figure 7 is reproduced below.]

    PNG
    media_image1.png
    269
    260
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method as disclosed by Emory to include the teachings of Nimchuk. The modification would have been obvious because the teachings of Nimchuk provide both optimized and less optimal but still viable locations for a driver to stop at while complying with hours of service (see Nimchuk, Abstract).  Also see Nimchuk, Para. 3: “Failure to plan well leads to drivers paying more for fuel than they should and driving without sufficient driving hours of service per the regulations under which they operate (which is a finable situation that could result in an out-of-service citation and/or late delivery) or parking in unsafe or unplanned locations to avoid driving without sufficient driving hours of service.”
But the combination of Emory and Nimchuk does not explicitly teach identifying, by the one or more processors, one or more rest stops, of the listing of rest stops, associated with locations that the driver is predicted to reach within the remaining amount of time, without generating or displaying a navigation route based on the identified rest stops;
displaying the identified rest stops via a map view of a user interface display.
However, Kawasaki teaches:
displaying, by the one or more processors, the identified rest stops via a map view of a user interface display. [[Kawasaki, Para. 35, Para. 29, Fig.3] “FIG. 3 shows an example in which the navigation device 50 displays POI information (landmarks designated as A, B and C each enclosed in a square) for designating locations of points of interest (convenience stores, fast food restaurants, gas stations, and the like)…;” also see [0029] “…controller 17 stores therein programs for navigation…and for performing display-output control…;” also see Fig. 3 reproduced below]

    PNG
    media_image2.png
    645
    640
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method taught by the combination of Emory and Nimchuk to include the teachings of Kawasaki. The modification would have been obvious because displaying the rest stops via a map view allows the driver to conveniently visualize the locations of the rest stops relative to the driver’s current location and relative to other identified locations (as illustrated in Kawasaki, Fig. 3). 
But the combination of Emory, Nimchuk, and Kawasaki does not explicitly teach identifying, by the one or more processors, one or more rest stops, of the listing of rest stops, associated with locations that the driver is predicted to reach within the remaining amount of time, without generating or displaying a navigation route based on the identified rest stops;
However, Nimchuk’374 teaches:
identifying, by the one or more processors, one or more rest stops, of the listing of rest stops, associated with locations that the driver is predicted to reach within the remaining amount of time, without generating or displaying a navigation route based on the identified rest stops[[Nimchuk’374: Fig.3 element 300 and 360; Para 17 “FIG. 3 is a flow diagram of a method and/or algorithm for generating a set of rest stops selected to optimize or suit a particular trip plan”; Para. 54 “At 350, a determination of whether or not the HOS time is exceeded prior to reaching the next stop. If yes, the method 300 includes at 360 identifying an optimal location before the next stop to meet the rest break requirement, which is first determined to be a short break or long break (e.g., in step 340 or 350). As discussed above, this may involve identifying a set of potential rest break locations on or near the route to the next stop and then comparing the potential locations' off route distance versus travel time variance, checking for load-specific restrictions for the break location (such as if the load is hazmat or exceeds a weight limit), determining whether the location allows overnight parking (for a long break), and/or determining whether the location meets the driver's preferences (such as having particular amenities or belonging to a loyalty program)”; i.e. identifying a set of potential rest break locations encompasses identifying one or more rest stops without generating or displaying a navigation route based on the identified rest stops ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method taught by the combination of Emory, Nimchuk, and Kawasaki to include the teachings of Nimchuk’374. The modification would have been obvious for the benefits of “generating a set of rest stops for a driver to optimize or improve a trip plan while meeting rest break requirements for the driver (e.g., federal regulations for short breaks (e.g., 30-minute breaks during day) and for long breaks (e.g., 10-hour breaks between driving days/periods))”( Nimchuk’374: Para 52).

Regarding claim 2, the combination of Emory, Nimchuk, Kawasaki and Nimchuk’374 teaches the method of claim 1 as outlined above. 
Emory further discloses:
wherein calculating the amount of time that the driver has driven includes: 
receiving, by the one or more processors, indications from the driver of times at which the driver starts driving and times at which the driver stops driving. [[Emory, Para. 18, Para. 25, Para. 40, Para. 52] “The navigation/HOS module may also track the driver's working hours and driving hours. For example, in an aspect, the driver may toggle on-screen inputs to start countdown timers on the navigation/HOS module to calculate the driver's remaining work hours and/or driving hours;” also see [0025] “In some examples, the driver may enter relevant information (e.g., driver log information pertaining to an hours of service or hours working requirement, such as log codes for driver states such as but not limited to on-duty and driving, on-duty but not driving, off-duty, resting/sleeping, etc.) via a graphical user interface provided by navigation/HOS module 107A;” also see [0040] “MCP 106 (i.e. mobile computing platform) may additionally include a user interface 304 operable to…receive inputs to navigation/HOS module 107A. For example, user interface 304 may include, but is not limited to, a display 306 operable to generate, present, and control a graphical user interface (GUI) 308 that presents a user, e.g., the driver of vehicle 104, with the outputs…and to receive (or display for selection and receipt by another user interface component) inputs (e.g., driver state information, such as driving, off duty, etc., selections of routes/options, inputs (i.e. indications) to start/pause/stop the countdown of remaining hours of driving 144, remaining hours of work 146, etc.) from the user/driver for providing to navigation/HOS module 107A.” also see [0052] “For example, when the driver starts vehicle 104, the driver may input, via input window 506, a driver state (e.g., working, driving, etc.) or an input to start the countdown clocks for remaining hours of driving 144 or the remaining hours of work 146, or the maximum hours of service and the maximum hours of work available for the driver, and/or the navigation route 140. Navigation/HOS module 107A may then be triggered to start the countdown of remaining hours of driving 144 and the remaining hours of work 146 and generate signals to display the respective values…”]

Regarding claim 3, the combination of Emory, Nimchuk, Kawasaki and Nimchuk’374 teaches the method of claim 2 as outlined above. 
Emory further discloses:
wherein the indications from the driver are received via a user interface. [[Emory, Para. 25, Para. 40] “In some examples, the driver may enter relevant information (e.g., driver log information pertaining to an hours of service or hours working requirement, such as log codes for driver states such as but not limited to on-duty and driving, on-duty but not driving, off-duty, resting/sleeping, etc.) via a graphical user interface provided by navigation/HOS module 107A;” also see [0040] “MCP 106 (i.e. mobile computing platform) may additionally include a user interface 304 operable to…receive inputs to navigation/HOS module 107A. For example, user interface 304 may include, but is not limited to, a display 306 operable to generate, present, and control a graphical user interface (GUI) 308 that presents a user, e.g., the driver of vehicle 104, with the outputs…and to receive (or display for selection and receipt by another user interface component) inputs (e.g., driver state information, such as driving, off duty, etc., selections of routes/options, inputs to start/pause/stop the countdown of remaining hours of driving 144, remaining hours of work 146, etc.) from the user/driver for providing to navigation/HOS module 107A…user interface 304 may include one or more input devices and corresponding hardware (e.g., one or more processors) and/or operational software, where the input devices may include, but are not limited to, a touch-sensitive display 306, a keyboard, a number pad, a mouse, a navigation key, a function key, a microphone, a voice recognition module, or any other mechanism capable of receiving an input from a user…”]

Regarding claim 4, the combination of Emory, Nimchuk, Kawasaki and Nimchuk’374 teaches the method of claim 1 as outlined above. 
Emory further discloses:
wherein calculating the amount of time that the driver has driven includes: 
receiving, by the one or more processors, sensor data associated with the vehicle; [[Emory, Para. 43, Para. 45, Para. 48, Para. 38] “For example, predictor module 322 may receive as inputs…current speed 325 (which may be received from GPS module 326 and/or from a local vehicle sensor, such as a speedometer or other sensor (i.e. current speed is sensor data) associated with a CANbus system on vehicle 104),” [0045] “The navigation/HOS module 107A may determine the current speed 325 by detecting the geographic position (received from GPS module 326) of MCP 106 over time, or current speed 325 may be received as a value from GPS module 326;” also see [0048] “In determination block 418, the navigation/HOS module 107A may determine whether the vehicle 104 is moving. As an example, the navigation/HOS module 107 may use the functionality of GPS module 326 to calculate current speed 325, or may receive current speed 325 (i.e. sensor data) from a speedometer or CANbus system on vehicle 104, and determine whether the current speed 325 exceeds a threshold associated with active driving (such as, but not limited to, a value such as greater than 5 MPH);” also see [0038] “In one implementation, navigation/HOS module 107A may be defined as one or more hardware modules within processor 132A for carrying out one or more of the actions described herein.”] and 
calculating, by the one or more processors, the amount of time that the driver has driven based on the sensor data associated with the vehicle. [[Emory, Para. 48, Para. 27] “In determination block 418, the navigation/HOS module 107A may determine whether the vehicle 104 is moving. As an example, the navigation/HOS module 107 may use the functionality of GPS module 326 to calculate current speed 325, or may receive current speed 325 from a speedometer or CANbus system on vehicle 104, and determine whether the current speed 325 (i.e. sensor data) exceeds a threshold associated with active driving (such as, but not limited to, a value such as greater than 5 MPH)…When the navigation/HOS module 107 determines that the vehicle 104 is moving or being driven (e.g., determination block 418=“Yes”), the navigation/HOS module 107A activates (or continues to activate) a drive-time or HOS countdown clock (that tracks remaining hours of driving 144) in block 420;” also see [0027] “In an aspect, navigation/HOS module 107A may be first configured to track a passage of time since vehicle 104 starts moving for the day.”]

Regarding claim 5, the combination of Emory, Nimchuk, Kawasaki and Nimchuk’374 teaches the method of claim 4 as outlined above. 
Emory further discloses:
wherein the sensor data associated with the vehicle includes motion sensor data associated with the vehicle. [[Emory, Para. 43, Para. 48] “For example, predictor module 322 may receive as inputs the…current speed 325 (which may be received from GPS module 326 and/or from a local vehicle sensor, such as a speedometer or other sensor associated with a CANbus system on vehicle 104);” also see [0048] “navigation/HOS module 107 may use the functionality of GPS module 326 to calculate current speed 325, or may receive current speed 325 (i.e. motion sensor data) from a speedometer or CANbus system on vehicle 104”]

Regarding claim 6, the combination of Emory, Nimchuk, Kawasaki and Nimchuk’374 teaches the method of claim 1 as outlined above. 
Emory further discloses:
wherein the one or more HOS rules include rules indicating one or more of: a maximum number of hours that the driver is allowed to drive without a stop, or a maximum number of total hours that the driver is allowed to drive over a particular period of time. [[Emory, Para. 18, Para. 26] “For instance, the driver may have 14 hours of available work time in a day, but only 11 hours of driving time, e.g., based on a government or carrier (e.g., truck fleet owner) requirement;” also see [0026] “In any case, for example, as regulated by government authorities (e.g., in the United States, the Federal Motor Carrier Safety Administration)…a driver may have a maximum of 11 driving hours…per day.”]

Regarding claim 7, the combination of Emory, Nimchuk, Kawasaki and Nimchuk’374 teaches the method of claim 1 as outlined above. 
Nimchuk further teaches:
wherein identifying the one or more rest stops associated with locations that the driver is predicted to reach within the remaining amount of time includes: 
calculating, by the one or more processors, one or more possible routes between the vehicle's current location and each rest stop of the listing of rest stops; [[Nimchuk, Para. 51] “To determine the optimal rest stop(s), a trip optimization tool…may use ETA and PTA algorithms…along with routing, distance, and location algorithms…to identify when and where rest breaks can most optimally be inserted into the route. The general method involves an iterative process of comparing the combined driving and non-driving time (including time affecting modifiers such as historical traffic or estimated dwell time) to each stop…,” wherein it would be recognized by persons of ordinary skill in the art that calculating, by the one or more processors, one or more possible routes between the vehicle's current location and each rest stop of the listing of rest stops is necessarily taught by Nimchuk. In order to determine driving and non-driving time to each stop, one or more possible routes to each stop must first be calculated. ] and 
predicting, by the one or more processors, a time it will take the vehicle to reach each rest stop of the listing of rest stops based on one or more of: an average driving speed associated with the driver, speed limits associated with routes to each rest stop of the listing of rest stops, current or predicted traffic associated with routes to each rest stop of the listing of rest stops, or current or predicted weather associated with routes to each rest stop of the listing of rest stops. [[Nimchuk, Para. 51]  “To determine the optimal rest stop(s), a trip optimization tool…may use ETA and PTA algorithms…along with routing, distance, and location algorithms…to identify when and where rest breaks can most optimally be inserted into the route. The general method involves an iterative process of comparing the combined driving and non-driving time (including time affecting modifiers such as historical traffic or estimated dwell time) to each stop against the assigned driver's remaining HOS time…This involves comparing potential locations' off route distance versus travel time variance…,” wherein it is interpreted that an iterative process that considers the combined driving and non-driving time (including historical traffic) to each stop is an iterative process that predicts a time it will take the vehicle to reach each rest stop of the listing of rest stops based on predicted traffic associated with routes to each rest stop of the listing of rest stops.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Emory, Nimchuk, and Kawasaki to include these further teachings of Nimchuk. The modification would have been obvious because it enables optimal rest stops to be determined (see Nimchuk, Para. 51). Further, the modification relieves the driver from the burden of having to make the calculations/predictions to identify suitable rest stops.

Regarding claim 22, claim 22 recites a system with substantially the same limitations as claim 1. Thus, these limitations of claim 22 are rejected on the same basis as claim 1 outlined above. 
Claim 22 additionally recites a user interface display and one or more processors configured to interface with the user interface display and one or more memories. 
Emory additionally discloses:
	a user interface display; [[Emory, Para. 23, Para. 40] “Navigation/HOS module 107 may also include a user interface or display;” also, see [0040] “MCP 106 may additionally include a user interface 304 operable to generate outputs from and receive inputs to navigation/HOS module 107A. For example, user interface 304 may include, but is not limited to, a display 306 operable to generate, present, and control a graphical user interface (GUI)”]
	one or more processors configured to interface with the user interface display and one or more memories; [[Emory, Para. 21-22] “navigation/HOS module 107 may be implemented as a software application defined by code or instructions stored in a computer-readable medium (e.g., memory 134A or 134B) and executed by a processor (e.g., processor 132A or 132B)…;” also see [0022] “In some aspects, MCP 106 may include processor 132A specially configured to execute or host navigation/HOS module 107A and/or memory 134A”]

Regarding claim 24, claim 24 recites a non-transitory computer readable storage medium storing computer-readable instructions with substantially the same limitations as claim 1. Thus, these limitations of claim 24 are rejected on the same basis as claim 1 outlined above. 
Claim 24 additionally recites a non-transitory computer readable storage medium storing computer-readable instructions. 
Emory additionally discloses:
	A non-transitory computer readable storage medium storing computer-readable instructions [[Emory, Para. 8, Para. 21, Para. 38] “In a further aspect of the disclosure, for example, a computer readable medium stores computer executable code for dynamic integration of hours of service and navigation;” also see [0021] “In an aspect, navigation/HOS module 107 may be implemented as a software application defined by code or instructions stored in a computer-readable medium;” also see [0038] “Memory 134A can include any type of memory usable by a computer, such as…volatile memory, non-volatile memory, and any combination thereof.”]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Emory in view of Nimchuk, Kawasaki and Nimchuk’374, further in view of Waite et al. US PG Publication 20120072109 (hereinafter Waite).
	Waite was cited in a previous Office action.

Regarding claim 9, the combination of Emory, Nimchuk, Kawasaki and Nimchuk’374 teaches the method of claim 1 as outlined above. 
But the combination does not explicitly teach wherein displaying the identified rest stops via the user interface display includes displaying locations associated with the identified rest stops via a list view of the user interface display.
However, Waite teaches:
wherein displaying the identified rest stops via the user interface display includes displaying locations associated with the identified rest stops via a list view of the user interface display. [[Waite, Para. 97, Para. 31, Fig. 7] “As shown in FIG. 7, the recommended layover points 604 may be presented in a subsequent system control window 202 with a listing of the distance to the recommended layover points 701, names of recommended layover points 702…;” also see [0031] “Various implementations of the system provide a comprehensive solution that simplifies the interface for vehicles while adding greater depth to the content available in the vehicle…For example, in some configurations, two or more large electronic display panels are coupled with a vehicle dashboard to present various information to a vehicle operator. One or more of the displays may be a touchscreen to facilitate operator input;” also see Fig. 7 reproduced below]

    PNG
    media_image3.png
    664
    822
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Emory, Nimchuk, Kawasaki and Nimchuk’374 to include the teachings of Waite to display locations associated with the identified rest stops via a list view of the user interface display. The modification would have been obvious because it organizes the identified rest stops for display in a simplified interface (see Waite, Para. 31) and in a way that is convenient for a viewer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Emory in view of Nimchuk, Kawasaki and Nimchuk’374, further in view of Mays et al. US PG Publication 20170219361 (hereinafter Mays). 	
	Mays was cited in a previous Office action.

Regarding claim 10, the combination of Emory, Nimchuk, and Kawasaki teaches the method of claim 1 as outlined above. 
Nimchuk further teaches:
receiving, by the one or more processors, a request from the driver for an indication of locations at which the driver can stop [[Nimchuk, Para. 60, Para. 92]  “Alternatives to the optimized trip plan stop locations are sent to the mobile application on the driver's device…on an as-needed basis (e.g., when requested by the driver via the GUI displaying the optimized trip plan). In some embodiments, the mobile application is configured to identify the alternative stops and provide them to the driver;” also see [0092] “…the service generating the set of non-work stops may further generate a set of alternate rest stops for the trip plan based on at least one of the current, historical, and estimated future hours of service (HOS) status for the remote operator or the vehicle driver”] and 
displaying, by the one or more processors, the identified rest stops via a user interface display responsive to receiving the request. [[Nimchuk, Para. 60, Para. 92] “Alternatives to the optimized trip plan stop locations are sent to the mobile application on the driver's device…on an as-needed basis (e.g., when requested by the driver via the GUI;” [0092] “…the service generating the set of non-work stops may further generate a set of alternate rest stops for the trip plan based on at least one of the current, historical, and estimated future hours of service (HOS) status for the remote operator or the vehicle driver, and the set of alternate rest stops can be provided with the trip plan to the one or more devices operable by the remote operator or the vehicle driver for display in a graphical user interface (GUI);”]
	But the combination of Emory and Nimchuk does not explicitly teach receiving a request from the driver for an indication of locations at which the driver can stop in order to comply with HOS rules.
	However, Mays teaches:
	receiving a request from the driver for an indication of locations at which the driver can stop in order to comply with HOS rules. [[Mays, Para. 24, Para. 26] Accordingly, in some aspects, as the vehicle 104 may pass Las Vegas, Nev. in route to the final destination of Denver, Colo. with 5 hours of available HOS remaining for the day, for example, the driver may forced to decide whether to stop at the first available parking locations near Las Vegas, Nev. or risk not finding an available parking space in the mountains on the way to Denver, Colo. In such a scenario, the driver may query (i.e. request) the mobile computing device 106 to determine the available parking information along the remaining portion of the route to Denver;” also see [0026] “In some aspects, the parking availability component 140 may identify both commercial parking locations (e.g., truck stops) and authorized non-commercial parking locations…”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Nimchuk, Kawasaki and Nimchuk’374 to include the teachings of Mays. The modification would have been obvious because it eliminates the risk of the driver not finding an available parking space and potentially violating the HOS rules that are in place for safe driving. 


Claims 11, 18, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk et al. US PG Publication 20180080777 (hereinafter Nimchuk) in view of Mays et al. US PG Publication 20170219361 (hereinafter Mays), Kawasaki US PG Publication 20030167120 (hereinafter Kawasaki) and Nimchuk (US20180081374A1) (hereinafter Nimchuk’374).
	Nimchuk, Mays, and Kawasaki were cited in a previous Office action. 

Regarding claim 11, Nimchuk discloses:
	A computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules without generating or altering a navigation route based on the locations, comprising: [[Nimchuk, Para. 52.] “FIG. 3 illustrates a method 300 for generating a set of rest stops for a driver to optimize or improve a trip plan while meeting rest break requirements for the driver (e.g., federal regulations…). The method 300 may be performed by software”]
generating, by one or more processors, a route from an origin location to a destination location wherein generating the route is not based on locations associated with rest stops; [[Nimchuk, Fig. 2 Elements 205-225; Para. 47 “The method 200 continues, after collection and aggregation of all needed input data/parameters, with step 220 that involves determining or calculating a base route line optimized for the work stops using the data from steps 206, 207, 208, and 210”; i.e. a base route line optimized for the work stops from the data from steps 206, 207, 208, and 210 includes a vehicle, a driver, a set of work stops, additional stop or trip information which does not include any locations associated with rest stops]
accessing, by the one or more processors, a listing of rest stops and respective locations associated with each rest stop of the listing of rest stops; [[Nimchuk, Para. 37, Para. 40, Para. 26, Para. 50, Para. 51, Fig. 1] “The CPU 142 also runs software or executes code in computer readable media to provide a map/route generator 150 and a fuel stop optimization module 154…The fuel stop optimization module 154 may use (i.e. access) data from a fuel stop database 156 provided by server 155 to generate a set of optimized fuel stops along the route…;” also see [0040] “The set of alternative stops 136 may be selected from fuel stops and rest stops in databases 156 and 159 that are determined to be viable” wherein it is interpreted that the databases must be accessed in order for data within them to be selected; also see [0026] “Viable alternatives to the optimized trip plan stops are provided to the driver…along with some level of decision making support information (e.g., time and/or distance variance from the original trip plan, location-specific amenities at the stop (such as showers, parking spaces, user-based ratings of the stop and/or its facilities, and the like),” wherein it is interpreted that in order to provide a stop’s distance variance from the original trip plan, locations associated with each rest stop of the listing of rest stops must be accessed in the data; also see [0050] “To determine the optimal fuel stop(s)…a fuel stop optimization module…compares the planned route path with potential fuel locations. The module then optimizes an overall fuel plan…based off of a combination of distance along the route path, potential fuel location variance from the route path…;” also see [0051] “To determine the optimal rest stop(s), a trip optimization tool…may use ETA and PTA algorithms…along with routing, distance, and location…to identify when and where rest breaks can most optimally be inserted into the route. The general method involves…identifying the optimal location that should be used to meet the rest break requirement. This involves comparing potential locations' off route distance versus travel time variance…;” also see Fig. 1, Fuel Stop Database 156 and Rest Stop Database 159]
identifying, by the one or more processors, one or more rest stops, of the listing of rest stops, [[Nimchuk, Para. 12, Para. 52] “In some embodiments, the service generating the set of non-work stops such as, but not limited to, rest stops further generates (i.e. identifies) a set of alternate rest stops for the base route based on the HOS status for the driver, and the set of alternate rest stops are provided with the trip plan to the device operable by the driver for display in the GUI;” also see [0052] “FIG. 3 illustrates a method 300 for generating (i.e. identifying) a set of rest stops for a driver to optimize or improve a trip plan while meeting rest break requirements for the driver (e.g., federal regulations for short breaks (e.g., 30-minute breaks during day) and for long breaks (e.g., 10-hour breaks between driving days/periods)).”] and 
displaying, by the one or more processors, the identified rest stops via [[Nimchuk, Para. 12, Para. 84, Para. 85, Para. 48, Para. 49, Fig. 2, and Fig. 7] “…the service generating the set of non-work stops such as, but not limited to, rest stops further generates a set of alternate rest stops for the base route based on the HOS status for the driver, and the set of alternate rest stops are provided with the trip plan to the device operable by the driver for display in the GUI;” also see [0084] “FIG. 7 illustrates a series 700 of screen shots 710, 720, 730 that may be provided to a driver…;” also see [0085] “As discussed above, the transportation system (and associated methods) may allow the driver to modify the trip plan…to include preferred or driver-selected stops;” in other words, modifying the trip plan is an exemplary embodiment but not a requirement of the disclosure; also see [0048] “The method 200 next involves generating a set of alternative fuel stops for the present trip plan...In step 246, these alternative fuel stops are provided or displayed (e.g., via a GUI in the driver's device) to the driver along with the optimized fuel stops. The driver is able to select one or more of these alternative fuel stops or to accept the original or optimized fuel stops as part of the trip plan. At 248, the method 200 involves determining whether the driver has provided user input (e.g., via their portable device or their telematics system in their truck) selecting any alternative fuel stops;” also see [0049] “At 276, the method 200 includes determining whether user input was received from the driver indicating selection of one or more of the alternative rest stops. If not, the trip plan generation 200 may end at 290 such as with final dispatching of the comprehensive trip plan to the driver (i.e. the trip plan is dispatched without modifying the existing route)…If one or more alternative rest stops is selected, the method 200 continues at 280 with modifying the trip plan to include the new rest stops;” also see Fig. 2 and Fig. 7]
	But Nimchuk does not explicitly disclose identifying, by the one or more processors, one or more rest stops, of the listing of rest stops, associated with locations within a threshold proximity of the generated route, at which the driver could stop in order to comply with one or more HOS rules, without altering the generated route based on the identified rest stops;
	However, Mays teaches:
	identifying, by the one or more processors, one or more rest stops, of the listing of rest stops, associated with locations within a threshold proximity of the generated route, at which the driver could stop in order to comply with one or more HOS rules [[Mays, Para. 25, Para. 26] “In some examples, the parking system 108 may include a distance calculation component 135 that may communicate with the HOS monitoring component 130 to calculate the distance (e.g., based on traffic congestion and weather conditions) that the vehicle 104 may be able to travel along the remaining route to Denver, CO before an expiration of the available HOS of the driver. Further, for example, the parking system 108 may include a parking availability component 140 that may communicate with the distance calculation component 135 to identify and/or predict available parking locations within a certain vicinity (i.e. a threshold proximity) of the remaining portion of the route and within a certain vicinity of the distance calculated by the distance calculation component 135;” also see [0026] “In some aspects, the parking availability component 140 may identify both commercial parking locations (e.g., truck stops) and authorized non-commercial parking locations…”]
	It would have been obvious to one of ordinary skill in the art to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as disclosed by Nimchuk to include the teachings of Mays. The modification would have been obvious because it helps prevent a driver from violating HOS rules. See at least Mays, Para. 19: “Aspects of the present disclosure leverage the electronically collected information to aid the truck driver…in identifying one or more available parking locations that may be reached within the confines of an available HOS of the driver.” Additionally, see at least Mays, Para. 25: “the parking system 108 may include a distance calculation component 135 that may communicate with the HOS monitoring component 130 to calculate the distance…that the vehicle 104 may be able to travel along the remaining route to Denver, CO before an expiration of the available HOS of the driver.”
	But the combination of Nimchuk and Mays does not explicitly teach displaying, by the one or more processors, the identified rest stops via a map view of a user interface display, without altering the generated route 
	However, Kawasaki teaches:
	displaying, by the one or more processors, the identified rest stops via a map view of a user interface display [[Kawasaki, Para 49, Para. 53, Fig. 4, Fig. 5 and Fig. 6(b)] “In the next step S 23, the controller 17 automatically searches for the guidance route based on the destination set (reset) by the user…;” also see [0053] “In the next step S 25, the current POI information obtained through the communications unit 3 (the landmarks A and B on the exemplary display screen of FIG. 4) is displayed together with the found guidance route GR on the map image…” also see Fig. 4 and 5 reproduced below and Fig. 6(b).]

    PNG
    media_image4.png
    328
    367
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    326
    370
    media_image5.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method taught by the combination of Nimchuk and Mays to include the teachings of Kawasaki. The modification would have been obvious because displaying the rest stops via a map view allows the driver to conveniently visualize the locations of the rest stops relative to the driver’s current location and relative to other identified locations (as illustrated in Kawasaki Fig. 4 and 5).
But the combination of Nimchuk, Mays, and Kawasaki does not explicitly teach identifying, by the one or more processors, one or more rest stops, of the listing of rest stops, associated with locations within a threshold proximity of the generated route, at which the driver could stop in order to comply with one or more HOS rules, without altering the generated route based on the identified rest stops;
However, Nimchuk’374 teaches:
identifying, by the one or more processors, one or more rest stops, of the listing of rest stops, associated with locations within a threshold proximity of the generated route, at which the driver could stop in order to comply with one or more HOS rules, without altering the generated route based on the identified rest stops [[Nimchuk’374: Fig.3 element 300 and 360; Para 17 “FIG. 3 is a flow diagram of a method and/or algorithm for generating a set of rest stops selected to optimize or suit a particular trip plan”; Para. 54 “At 350, a determination of whether or not the HOS time is exceeded prior to reaching the next stop. If yes, the method 300 includes at 360 identifying an optimal location before the next stop to meet the rest break requirement, which is first determined to be a short break or long break (e.g., in step 340 or 350). As discussed above, this may involve identifying a set of potential rest break locations on or near the route to the next stop and then comparing the potential locations' off route distance versus travel time variance, checking for load-specific restrictions for the break location (such as if the load is hazmat or exceeds a weight limit), determining whether the location allows overnight parking (for a long break), and/or determining whether the location meets the driver's preferences (such as having particular amenities or belonging to a loyalty program)”; i.e. identifying a set of potential rest break locations encompasses identifying one or more rest stops without generating or displaying a navigation route based on the identified rest stops ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method taught by the combination of Nimchuk, Mays and Kawasaki to include the teachings of Nimchuk’374. The modification would have been obvious for the benefits of “generating a set of rest stops for a driver to optimize or improve a trip plan while meeting rest break requirements for the driver (e.g., federal regulations for short breaks (e.g., 30-minute breaks during day) and for long breaks (e.g., 10-hour breaks between driving days/periods))”( Nimchuk’374: Para 52).

Regarding claim 18, the combination of Nimchuk, Mays, Kawasaki, Nimchuk’374 teaches the method of claim 11 as outlined above. 
Mays further teaches: 
wherein the one or more HOS rules include rules indicating one or more of: a maximum number of hours that the driver is allowed to drive without a stop, or a maximum number of total hours that the driver is allowed to drive over a particular period of time. [[Mays, Para. 1, Para. 23] “In some examples, HOS rules may require a trucker to take a 30-minute rest after eight hours of driving, or to stop for a longer period after driving for 11 hours;” also see [0023] “However, due to HOS restrictions, a vehicle driver may be limited only to 11 hours of driving (i.e. without a stop) before an 8 hour mandated rest period.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 to include these further teachings of Mays. The modification would have been obvious because it aids a driver in complying with the state and federal requirements in place for driver safety. See at least Mays, Para. 46 “HOS monitoring component 130 maintains accurate and real-time information to comply with the state and federal requirements”.

Regarding claim 21, the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 teaches the method of claim 11 as outlined above. 
Nimchuk further discloses:
receiving, by the one or more processors, a request from the driver for an indication of locations at which the driver can stop [[Nimchuk, Para. 60, Para. 92]  “Alternatives to the optimized trip plan stop locations are sent to the mobile application on the driver's device…on an as-needed basis (e.g., when requested by the driver via the GUI displaying the optimized trip plan). In some embodiments, the mobile application is configured to identify the alternative stops and provide them to the driver;” also see [0092] “…the service generating the set of non-work stops may further generate a set of alternate rest stops for the trip plan based on at least one of the current, historical, and estimated future hours of service (HOS) status for the remote operator or the vehicle driver”] and 
displaying, by the one or more processors, the identified rest stops via a user interface display responsive to receiving the request. [[Nimchuk, Para. 60, Para. 92] “Alternatives to the optimized trip plan stop locations are sent to the mobile application on the driver's device…on an as-needed basis (e.g., when requested by the driver via the GUI;” [0092] “…the service generating the set of non-work stops may further generate a set of alternate rest stops for the trip plan based on at least one of the current, historical, and estimated future hours of service (HOS) status for the remote operator or the vehicle driver, and the set of alternate rest stops can be provided with the trip plan to the one or more devices operable by the remote operator or the vehicle driver for display in a graphical user interface (GUI);”]
Mays further teaches:
receiving, by the one or more processors, a request from the driver for an indication of locations at which the driver can stop in order to comply with HOS rules; [[Mays, Para. 24, Para. 26] Accordingly, in some aspects, as the vehicle 104 may pass Las Vegas, Nev. in route to the final destination of Denver, Colo. with 5 hours of available HOS remaining for the day, for example, the driver may forced to decide whether to stop at the first available parking locations near Las Vegas, Nev. or risk not finding an available parking space in the mountains on the way to Denver, Colo. In such a scenario, the driver may query (i.e. request) the mobile computing device 106 to determine the available parking information along the remaining portion of the route to Denver;” also see [0026] “In some aspects, the parking availability component 140 may identify both commercial parking locations (e.g., truck stops) and authorized non-commercial parking locations…”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 to include these additional teachings of Mays. The modification would have been obvious because it eliminates the risk of the driver not finding an available parking space and potentially violating the HOS rules that are in place for safe driving. 

	Regarding claim 23, claim 23 recites a system with substantially the same limitations as claim 11. Thus, these limitations of claim 23 are rejected on the same basis as claim 11 outlined above. 
	Claim 23 additionally recites a user interface display and one or more processors configured to interface with the user interface display and one or more memories. 
	Nimchuk additionally discloses:
	a user interface display; [[Nimchuk, Para. 33, Fig. 1] “The I/O devices 126 may include a monitor/display 128 (such as a touchscreen) that is operated by the driver-side app 124 to display a graphical user interface (GUI) 130 created and/or served by a GUI generator 170 of the transportation manager 160 on system 140;” also see Fig. 1, Driver’s Device 120 and Monitor/Display 128]
	one or more processors configured to interface with the user interface display and one or more memories; [[Nimchuk, Para. 33, Para. 115, Fig. 1] “As shown, the device 120…includes a processor 122 running software and/or executing code to provide a driver-side application 124…To this end, the driver's device 120 includes input/output devices 126 for providing the communication functions (e.g., transceivers for wireless communications over network 104) and also for displaying the received trip plan 139 and allowing the driver 108 to provide user input. The I/O devices 126 may include a monitor/display 128 (such as a touchscreen) that is operated by the driver-side app 124;” also see [0115] “Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both;” also see Fig. 1 wherein “CPU 122” is shown as connected to the 1/O 126 containing Monitor/Display 128]

	Regarding claim 25, claim 25 recites a non-transitory computer readable storage medium storing computer-readable instructions with substantially the same limitations as claim 11. Thus, these limitations of claim 25 are rejected on the same basis as claim 11 outlined above. 
	Claim 25 additionally recites a non-transitory computer readable storage medium storing computer-readable instructions. 
	Nimchuk additionally discloses:
	A non-transitory computer readable storage medium storing computer-readable instructions [[Nimchuk, Para. 113] “Embodiments of the subject matter described in this specification can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus. For example, the modules used to provide the applications 124, 150, 154, and 160 and the like may be provided in such computer-readable medium and executed by a processor or the like.”]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk in view of Mays, Kawasaki, and Nimchuk’374, further in view of PC*MILER 31 User Guides: PC*MILER|Connect User’s Guide and PC*MILER 31 User Guides: PC*MILER for Windows User Guide.
	PC*MILER 31 User Guides: PC*MILER|Connect User’s Guide and PC*MILER 31 User Guides: PC*MILER for Windows User Guide were cited in a previous Office action.

Regarding claim 12, the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 teaches the method of claim 11 as outlined above. 
Nimchuk further discloses:
predicting, by the one or more processors, an amount of time for a driver to drive a vehicle along the route from the origin location or a current location to the destination location; [[Nimchuk, Para. 53, Fig. 3] “Method 300 continues at 310 with identifying a next stop (i.e. destination) in the trip plan. At 320, the method 300 includes calculating (i.e. predicting) the combined driving and non-driving time from the present stop (i.e. origin/current location) to this next work stop (i.e. destination location). The driving time includes consideration of modifiers such as historical traffic while non-driving time includes estimated dwell times prior to the next stop…;” also see Fig. 3, at least step 320 “Calculate The Combined Driving And Non-Driving Time To Next Stop”]
comparing, by the one or more processors, the predicted amount of time for the driver to drive the vehicle along the route from the origin location or the current location to the destination location to one or more HOS rules; [[Nimchuk, Para. 51, Para. 53, Fig. 3] “The general method involves an iterative process of comparing the combined driving and non-driving time (including time affecting modifiers such as historical traffic or estimated dwell time) to each stop against the assigned driver's remaining HOS time,” wherein the driver’s remaining HOS time must be derived from one or more HOS rules; also see [0053] “At 330, the method 300 includes determining the remaining HOS time for the driver at this point in the trip plan (i.e. based on one or more HOS rules). Then, at 340, the combined driving and non-driving time is compared to the remaining HOS time;” also see Fig. 3, step 340 “Compare Remaining HOS Time To Combine Driving And Non-Driving Time”]
But the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 does not explicitly teach determining, by the one or more processors, responsive to comparing the predicted amount of time for the driver to drive the vehicle along the route from the origin location or the current location to the destination location to the one or more HOS rules, a number of rest stops and a frequency of rest stops required to comply with the one or more HOS rules; and wherein identifying the one or more rest stops, of the listing of rest stops, associated with locations within the threshold proximity of the generated route, at which the driver could stop in order to comply with the one or more HOS rules includes: identifying one or more rest stops, of the listing of rest stops, associated with locations within the threshold proximity of the generated route based on the number of rest stops and the frequency of rest stops required to comply with the one or more HOS rules.
However, PC*MILER 31 User Guides: PC*MILER|Connect User’s Guide and PC*MILER 31 User Guides: PC*MILER for Windows User Guide teaches:
determining, by the one or more processors, responsive to comparing the predicted amount of time for the driver to drive the vehicle along the route from the origin location or the current location to the destination location to the one or more HOS rules, a number of rest stops and a frequency of rest stops required to comply with the one or more HOS rules; [[PC*MILER 31 User Guides: PC*MILER|Connect User’s Guide, Page 91, Page 93, Page 94] “The functions described below, in conjunction with the API’s in section 3.39 for POI searches along a route, can be used as a tool box to build your own HOS management system;” also see [Page 91] “These API’s were designed to validate whether a trip conforms to the rules that PC*MILER uses for HOS management of a route. If it does not conform, a report is generated that specifies where off duty stops are needed along a route to comply with PC*MILER HOS rules;” also see [Page 93] “The above function sets the HOS time available at the origin of the trip;” also see [Page 94] “The above function analyzes the given trip and determines if it is HOS compliant. If the route is not HOS compliant an HOS report will be generated. This report will provide details about where along the route off duty stops are required in order to satisfy the HOS ruleset;” also see [Page 94] “The number provided is the number of off duty stops (i.e. rest stops) that need to be added to the route to make it HOS compliant;” also see [Page 94] “The above function gets the full HOS report for a given trip….the report will contain one line for each location in the trip where an off duty stop needs to be inserted. Each line will contain the following information: 1) Time along the route in minutes that an HOS stop must occur by…An example of the report is: "427,30|603,600|1044,30|1205,600". Rest stops are separated by a pipe “|”. Each stop has two numbers separated by a comma “,”. The first number is the rest stop that should be inserted, as indicated by the time along the route in minutes. (Note that this is an estimated time, it may change after the stop is inserted and the route is run.) The second number is the stop duration (in minutes),” wherein, based on the above cited paragraphs, it is interpreted that the report determines a number of rest stops and a frequency of rest stops required to comply with the one or more HOS rules. See the example report wherein it is determined that four rest stops are required at the 427 min, 603 min, 1044 min, and 1205 min points in the route.] and 
wherein identifying the one or more rest stops, of the listing of rest stops, associated with locations within the threshold proximity of the generated route, at which the driver could stop in order to comply with the one or more HOS rules includes: 
identifying one or more rest stops, of the listing of rest stops, associated with locations within the threshold proximity of the generated route based on the number of rest 	stops and the frequency of rest stops required to comply with the one or more HOS rules. [[PC*MILER 31 User Guides: PC*MILER for Windows User Guide, Page. 89, Page 91] “PC*MILER’s HOS Manager provides the option to incorporate the requirements of the U.S. Federal Hours of Service (HOS) regulations into route calculations... When the route is generated, the HOS Manager will insert rest stops along the route at time intervals that meet the HOS requirements;” also see [Page 89] “The rest stops that PC*MILER selects (i.e. identifies) can be customized as needed. When you choose to edit a suggested rest stop, PC*MILER will search for alternate rest stops/fuel stops, backtracking along the route within a time window of about one hour. This backtracking logic avoids a possible violation of HOS regulations due to traffic or other unforeseen conditions that would cause the driver to continue moving forward on the route past the time when a rest stop is due;” also see [Page 91] “After processing is finished, the rest stops that PC*MILER inserted into the trip will appear on the stop list (i.e. rest stops that PC*Miler identified will appear). All stops will be numbered in order…;” also see the figure that appears on page 91, reproduced below, wherein one or more rest stops are identified based on the number of rest stops and the frequency of rest stops required to comply with the one or more HOS rules]

    PNG
    media_image6.png
    759
    1019
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by Nimchuk, Mays, Kawasaki, and Nimchuk’374 to include the teachings of the PC*MILER 31 User Guides. The modification would have been obvious because it makes the process of complying with HOS rules more convenient and automated for the user. The modification would relieve the user of the burden of finding an appropriate number and frequency of needed stops on a route. The modification would further relieve the user of the burden of identifying rest stops that correspond to such number and frequency.  

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk in view of Mays, Kawasaki, and Nimchuk’374 further in view of Emory et al. US PG Publication 20160011001 (hereinafter Emory). 
	Emory was cited in a previous office action.
	Regarding claim 13, the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 teaches the method of claim 11 as outlined above. 
	But the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 does not explicitly teach calculating, by one or more processors, an amount of time that the driver has driven the vehicle; comparing, by the one or more processors, the amount of time that the driver has driven the vehicle to the one or more HOS rules; determining, by the one or more processors, responsive to comparing the amount of time that the driver has driven the vehicle to the one or more HOS rules, a remaining amount of time that the driver can drive the vehicle before violating the one or more HOS rules; and wherein identifying the one or more rest stops, of the listing of rest stops, associated with locations within the threshold proximity of the generated route, at which the driver could stop in order to comply with the one or more HOS rules includes: identifying one or more rest stops, of the listing of rest stops, associated with locations within the threshold proximity of the generated route based on the remaining amount of time that the driver can drive the vehicle before violating the one or more HOS rules.
	However, Emory teaches:
	calculating, by one or more processors, an amount of time that the driver has driven the vehicle; [[Emory, Para. 18, Para. 27, Para. 35, Para. 38, Para. 42] “For example, in an aspect, the driver may toggle on-screen inputs to start countdown timers on the navigation/HOS module to calculate the driver's remaining work hours and/or driving hours...When the driver presses a button on the navigation/HOS module (e.g., a button labeled “Start Work Hours”), the navigation/HOS module may count down the available work hours for the driver (i.e. based on an amount of time that a driver has driven the vehicle). The navigation/HOS module may also utilize GPS data to determine when the vehicle is in motion or above a threshold speed…indicating that the driver is driving. If the vehicle is above a threshold speed, the navigation/HOS module may start a drive-time countdown timer that tracks the driver's remaining driving hours,” wherein by calculating the driver’s remaining driving hours via a countdown commencing when it is indicated that the driver has started driving, the amount of time that a driver has driven is inherently calculated; also see [0027] “In an aspect, navigation/HOS module 107A may be first configured to track a passage of time since vehicle 104 starts moving for the day (i.e. a passage of time since a driver starts driving a vehicle);” also see [0035] “…when vehicle 104 is en route to the new stopping point 154, navigation/HOS module 107A may be configured to further modify the location of the new stopping point…based on periodically re-running the above analysis (e.g., after a certain amount of time, or after a certain number of miles have been driven);” also see [0038] “In one implementation, navigation/HOS module 107A may be defined as one or more hardware modules within processor 132A for carrying out one or more of the actions described herein;” also see [0042] “For example, HOS module 310 may be configured to calculate and store data related to the driver's driving requirements and driving history, e.g.,…the time elapsed since vehicle started, remaining hours of driving 144 and remaining hours of work 146 and corresponding countdown timers for each, etc.”]
	comparing, by the one or more processors, the amount of time that the driver has driven the vehicle to the one or more HOS rules; [[Emory, Para. 27, Para. 42] “The remaining hours of driving 144 may be calculated by subtracting the passage of time from the driver's maximum driving hours for the day. Similarly, the remaining hours of working 146 may be calculated by subtracting the passage of time from when the driver indicated that they started working from the driver's maximum working hours”
wherein it is interpreted that the subtraction quantifies a comparison of the amount of time that the driver has driven to the maximum driving hours stored in the HOS module 310; also see [0042] “For example, HOS module 310 may be configured to calculate and store data related to the driver's driving requirements (i.e. HOS rules) and driving history, e.g., the maximum hours of service/driving per day of the driver…HOS module 310 and HOS manager module 314 monitor compliance of a driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period.”]
	determining, by the one or more processors, responsive to comparing the amount of time that the driver has driven the vehicle to the one or more HOS rules, a remaining amount of time that the driver can drive the vehicle before violating the one or more HOS rules; [[Emory, Para. 27, Para. 38, Para. 42] “At any time when vehicle 104 is en route to the destination, navigation/HOS module 107A may be configured to determine HOS information, including remaining hours of driving 144 and/or remaining hours of work 146 available for the current day for the driver of vehicle 104. In an aspect, navigation/HOS module 107A may be first configured to track a passage of time since vehicle 104 starts moving for the day. The remaining hours of driving 144 may be calculated by subtracting the passage of time from the driver's maximum driving hours for the day. Similarly, the remaining hours of working 146 may be calculated by subtracting the passage of time from when the driver indicated that they started working from the driver's maximum working hours;” also see [0038] “In one implementation, navigation/HOS module 107A may be defined as one or more hardware modules within processor 132A for carrying out one or more of the actions described herein;” also, see [0042] “For example, HOS module 310 may be configured to calculate and store data related to the driver's driving requirements (i.e. HOS rules) and driving history, e.g., the maximum hours of service/driving per day of the driver…HOS module 310 and HOS manager module 314 monitor compliance of a driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period”] and 
	wherein identifying the one or more rest stops, of the listing of rest stops, associated with locations within the threshold proximity of the generated route, at which the driver could stop in order to comply with the one or more HOS rules includes: 
	identifying one or more rest stops, of the listing of rest stops, associated with locations within the threshold proximity of the generated route based on the remaining amount of time that the driver can drive the vehicle before violating the one or more HOS rules. [[Emory, Para. 40, Para. 51, Para. 107, Para. 108] “The set of alternative stops 136 may be 	selected (i.e. identified) from fuel stops and rest stops in databases 156 and 159 that are 	determined to be viable based on the work stops 194, to, in some cases, match preferences 191, 192 of the driver 108…and the driver's hours of service 190 to satisfy current regulations of the country in which the trip is occurring;” also see [0051] “The general method involves an iterative 	process of comparing the combined driving and non-driving time (including time affecting modifiers such as historical traffic or estimated dwell time) to each stop against the assigned driver's remaining HOS time;” also see [107] “…a system or service is provided for dynamic integration of hours of service with a navigation system associated with a vehicle. The system includes: …(d) a service that updates the trip plan and a navigation route to include a replacement rest stop that is predicted to be reachable within remaining hours of service for the operator or the driver of the vehicle…;” also see [108] “the system may include a service 	generating a set of alternative rest stops that are valid within the remaining HOS for the operator or the driver of the vehicle...”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 to include the teachings of Emory. The modification would have been obvious because it automates determining a remaining amount of time that the driver can drive the vehicle before violating the one or more HOS rules, which makes complying with HOS rules more convenient for the driver. Also, see Emory, Para. 5: “the integrated hours of service and navigation may allow drivers to seamlessly comply with hours of service requirements while on the road.”

Regarding claim 14, the combination of Nimchuk, Mays, Kawasaki, Nimchuk’374, and Emory teaches the method of claim 13 as outlined above. 
Emory further teaches:
wherein calculating the amount of time that the driver has driven includes: 
receiving, by the one or more processors, indications from the driver of times at which the driver starts driving and times at which the driver stops driving. [[Emory, Para. 18, Para. 25, Para. 40, Para. 52] “The navigation/HOS module may also track the driver's working hours and driving hours. For example, in an aspect, the driver may toggle on-screen inputs to start countdown timers on the navigation/HOS module to calculate the driver's remaining work hours and/or driving hours;” also see [0025] “In some examples, the driver may enter relevant information (e.g., driver log information pertaining to an hours of service or hours working requirement, such as log codes for driver states such as but not limited to on-duty and driving, on-duty but not driving, off-duty, resting/sleeping, etc.) via a graphical user interface provided by navigation/HOS module 107A;” also see [0040] “MCP 106 (i.e. mobile computing platform) may additionally include a user interface 304 operable to…receive inputs to navigation/HOS module 107A. For example, user interface 304 may include, but is not limited to, a display 306 operable to generate, present, and control a graphical user interface (GUI) 308 that presents a user, e.g., the driver of vehicle 104, with the outputs…and to receive (or display for selection and receipt by another user interface component) inputs (e.g., driver state information, such as driving, off duty, etc., selections of routes/options, inputs (i.e. indications) to start/pause/stop the countdown of remaining hours of driving 144, remaining hours of work 146, etc.) from the user/driver for providing to navigation/HOS module 107A.” also see [0052] “For example, when the driver starts vehicle 104, the driver may input, via input window 506, a driver state (e.g., working, driving, etc.) or an input to start the countdown clocks for remaining hours of driving 144 or the remaining hours of work 146, or the maximum hours of service and the maximum hours of work available for the driver, and/or the navigation route 140. Navigation/HOS module 107A may then be triggered to start the countdown of remaining hours of driving 144 and the remaining hours of work 146 and generate signals to display the respective values…”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Nimchuk, Mays, Kawasaki, and Emory to include these further teachings of Emory. The modification would have been obvious because by the calculation depending on the driver input, the driver can be more confident in the calculations and subsequent recommendations from the system. 

Regarding claim 15, the combination of Nimchuk, Mays, Kawasaki, Nimchuk’374, and Emory teaches the method of claim 14 as outlined above. 
Emory further teaches:
wherein the indications from the driver are received via a user interface. [[Emory, Para. 25, Para. 40] “In some examples, the driver may enter relevant information (e.g., driver log information pertaining to an hours of service or hours working requirement, such as log codes for driver states such as but not limited to on-duty and driving, on-duty but not driving, off-duty, resting/sleeping, etc.) via a graphical user interface provided by navigation/HOS module 107A;” also see [0040] “MCP 106 (i.e. mobile computing platform) may additionally include a user interface 304 operable to…receive inputs to navigation/HOS module 107A. For example, user interface 304 may include, but is not limited to, a display 306 operable to generate, present, and control a graphical user interface (GUI) 308 that presents a user, e.g., the driver of vehicle 104, with the outputs…and to receive (or display for selection and receipt by another user interface component) inputs (e.g., driver state information, such as driving, off duty, etc., selections of routes/options, inputs to start/pause/stop the countdown of remaining hours of driving 144, remaining hours of work 146, etc.) from the user/driver for providing to navigation/HOS module 107A…user interface 304 may include one or more input devices and corresponding hardware (e.g., one or more processors) and/or operational software, where the input devices may include, but are not limited to, a touch-sensitive display 306, a keyboard, a number pad, a mouse, a navigation key, a function key, a microphone, a voice recognition module, or any other mechanism capable of receiving an input from a user…”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Nimchuk, Mays, Kawasaki, Nimchuk’374, and Emory to include these further teachings of Emory. The modification would have been obvious because it provides a convenient way for the driver to provide an input.

Regarding claim 16, the combination of Nimchuk, Mays, Kawasaki, Nimchuk’374, and Emory teaches the method of claim 13 as outlined above. 
Emory further teaches:
wherein calculating the amount of time that the driver has driven includes: 
receiving, by the one or more processors, sensor data associated with the vehicle; [[Emory, Para. 43, Para. 45, Para. 48, Para. 38] “For example, predictor module 322 may receive as inputs…current speed 325 (which may be received from GPS module 326 and/or from a local vehicle sensor, such as a speedometer or other sensor (i.e. current speed is sensor data) associated with a CANbus system on vehicle 104),” [0045] “The navigation/HOS module 107A may determine the current speed 325 by detecting the geographic position (received from GPS module 326) of MCP 106 over time, or current speed 325 may be received as a value from GPS module 326;” also see [0048] “In determination block 418, the navigation/HOS module 107A may determine whether the vehicle 104 is moving. As an example, the navigation/HOS module 107 may use the functionality of GPS module 326 to calculate current speed 325, or may receive current speed 325 (i.e. sensor data) from a speedometer or CANbus system on vehicle 104, and determine whether the current speed 325 exceeds a threshold associated with active driving (such as, but not limited to, a value such as greater than 5 MPH);” also see [0038] “In one implementation, navigation/HOS module 107A may be defined as one or more hardware modules within processor 132A for carrying out one or more of the actions described herein.”] and 
calculating, by the one or more processors, the amount of time that the driver has driven based on the sensor data associated with the vehicle. [[Emory, Para. 48, Para. 27] “In determination block 418, the navigation/HOS module 107A may determine whether the vehicle 104 is moving. As an example, the navigation/HOS module 107 may use the functionality of GPS module 326 to calculate current speed 325, or may receive current speed 325 from a speedometer or CANbus system on vehicle 104, and determine whether the current speed 325 (i.e. sensor data) exceeds a threshold associated with active driving (such as, but not limited to, a value such as greater than 5 MPH)…When the navigation/HOS module 107 determines that the vehicle 104 is moving or being driven (e.g., determination block 418=“Yes”), the navigation/HOS module 107A activates (or continues to activate) a drive-time or HOS countdown clock (that tracks remaining hours of driving 144) in block 420;” also see [0027] “In an aspect, navigation/HOS module 107A may be first configured to track a passage of time since vehicle 104 starts moving for the day.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Nimchuk, Mays, Kawasaki, Nimchuk’374, and Emory to include these further teachings of Emory. The modification would have been obvious because it provides a reliable and automated way of determining if the driver is driving.  

Regarding claim 17, the combination of Nimchuk, Mays, Kawasaki, Nimchuk’374, and Emory teaches the method of claim 16 as outlined above. 
Emory further teaches:
wherein the sensor data associated with the vehicle includes motion sensor data associated with the vehicle. [[Emory, Para. 43, Para. 48] “For example, predictor module 322 may receive as inputs the…current speed 325 (which may be received from GPS module 326 and/or from a local vehicle sensor, such as a speedometer or other sensor associated with a CANbus system on vehicle 104);” also see [0048] “navigation/HOS module 107 may use the functionality of GPS module 326 to calculate current speed 325, or may receive current speed 325 (i.e. motion sensor data) from a speedometer or CANbus system on vehicle 104”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Nimchuk, Mays, Kawasaki, Nimchuk’374, and Emory to include these further teachings of Emory. The modification would have been obvious because it provides a reliable and automated way of determining if the driver is driving.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nimchuk in view of Mays, Kawasaki, and Nimchuk’374 further in view of Waite et al. US PG Publication 20120072109 (hereinafter Waite).
	Waite was cited in a previous Office action.

Regarding claim 20, the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 teaches the method of claim 11 as outlined above. 
But the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 does not explicitly teach wherein displaying the identified rest stops via the user interface display includes displaying locations associated with the identified rest stops via a list view of the user interface display.
However, Waite teaches:
wherein displaying the identified rest stops via the user interface display includes displaying locations associated with the identified rest stops via a list view of the user interface display. [[Waite, Para. 97, Para. 31, Fig. 7] “As shown in FIG. 7, the recommended layover points 604 may be presented in a subsequent system control window 202 with a listing of the distance to the recommended layover points 701, names of recommended layover points 702…;” also see [0031] “Various implementations of the system provide a comprehensive solution that simplifies the interface for vehicles while adding greater depth to the content available in the vehicle…For example, in some configurations, two or more large electronic display panels are coupled with a vehicle dashboard to present various information to a vehicle operator. One or more of the displays may be a touchscreen to facilitate operator input;” also see Fig. 7 reproduced below]

    PNG
    media_image3.png
    664
    822
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of notifying a driver of locations at which the driver can stop in order to comply with hours of service (HOS) rules as taught by the combination of Nimchuk, Mays, Kawasaki, and Nimchuk’374 to include the teachings of Waite to display locations associated with the identified rest stops via a list view of the user interface display. The modification would have been obvious because it organizes the identified rest stops for display in a simplified interface (see Waite, Para. 31) and in a way that is convenient for a viewer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached at (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668